Name: Commission Regulation (EEC) No 412/84 of 17 February 1984 correcting Regulations (EEC) No 282/84 and (EEC) No 283/84 as regards the dates for schemes of research and quality improvement in the milk sector
 Type: Regulation
 Subject Matter: trade policy;  consumption;  marketing;  processed agricultural produce
 Date Published: nan

 18 . 2 . 84 Official Journal of the European Communities No L 48/ 13 COMMISSION REGULATION (EEC) No 412/84 of 17 February 1984 correcting Regulations (EEC) No 282/84 and (EEC) No 283/84 as regards the dates for schemes of research and quality improvement in the milk sector THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1209/83 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 282/84 (3) announces a continuation of the schemes covered by Regulations (EEC) No 723/78 and (EEC) No 1024/78 for market research within and outside the Commu ­ nity in the field of milk and milk products ; whereas Commission Regulation (EEC) No 283/84 (4) announces the continuation of schemes to improve the quality of milk in the Community covered by Regulation (EEC) No 1271 /78 ; Whereas a number of dates given in the said Regula ­ tions are not the same as the dates presented to the Management Committee for opinion ; whereas there ­ fore the two Regulations in question should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 282/84 is hereby corrected as follows : (a) in Article 1 (3), '1 August 1986 ' is replaced by '1 October 1986'; (b) in Article 3 ( 1 ), ' 15 February 1984' is replaced by '1 April 1984'; ( c) Article 5 is corrected as follows :  in paragraph 1 , ' 15 April 1984' is replaced b) '1 June 1984',  in paragraph 2, ' 15 June 1984' is replaced by '1 August 1984',  in paragraph 3 , ' 15 August 1984' is replaced b) '1 October 1984'. Article 2 In Article 3 ( 1 ) of Regulation (EEC) No 283/84, '1 March 1984' is replaced by ' 15 March 1984'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 6 February 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 February 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 131 , 26 . 5 . 1977, p. 6 . ( 2) OJ No L 132, 21 . 5 . 1983 , p. 6 . ( ¢') OJ No L 32, 3 . 2 . 1984, p. 25 . « OJ No L 32, 3 . 2 . 1984, p. 28 .